Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145137                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145137
                                                                    COA: 308049
                                                                    Genesee CC: 07-020850-FC
  DARTON CLIFFORD REESE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 8, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           t0917                                                               Clerk